 



Exhibit 10.2

(MOTOROLA LOGO) [c92380c9238000.gif]

STOCK OPTION CONSIDERATION AGREEMENT
GRANT DATE: February 14, 2005

The following Agreement is established to protect the trade secrets,
intellectual property, confidential information, customer relationships and
goodwill of Motorola, Inc. and each of its subsidiaries (the “Company”) both as
defined in the Motorola Omnibus Incentive Plan of 2000, as amended (the “2000
Plan”).

As sole consideration for the stock option(s) granted to me on the date shown
above under the terms of the 2000 Plan, the Amended and Restated Motorola
Incentive Plan of 1998 (the “1998 Plan”), the Motorola Compensation/Acquisition
Plan of 2000 (the “C/A Plan”), the Motorola Omnibus Incentive Plan of 2002 (the
“2002 Plan”) or the Motorola Omnibus Incentive Plan of 2003 (the “2003 Plan”),
as the case may be (‘the Covered Options”), and as a person with a salary grade
of EXB and/or as a Motorola appointed vice president or elected officer, I agree
to the following:

(1) I agree that during the course of my employment and thereafter, I will not
use or disclose, except on behalf of the Company and pursuant to its directions
during the course of my employment, any Company Confidential Information.
Confidential Information means information concerning the Company and its
business that is not generally known outside the Company. Confidential
Information includes: (i) trade secrets; (ii) intellectual property; (iii) the
Company’s methods of operation and Company processes; (iv) information regarding
the Company’s present and/or future products, developments, processes and
systems, including invention disclosures and patent applications; (v)
information on customers or potential customers, including customer’s names,
sales records, prices, and other terms of sales and Company cost information;
(vi) Company personnel data; (vii) Company business plans, marketing plans,
financial data and projections; and (viii) information received in confidence by
the Company from third parties. Information regarding products or technological
innovations in development, in test marketing or being marketed or promoted in a
discrete geographic region, which information the Company or one of its
affiliates is considering for broader use, shall not be deemed generally known
until such broader use is actually commercially implemented.

(2) I acknowledge and agree that for a period of two years following my
termination of employment, I will not recruit, solicit or induce, or cause,
allow, permit or aid others to recruit, solicit or induce, or to communicate in
support of those activities, any employee of the Company to terminate his/her
employment with the Company and/or to seek employment with my new or prospective
employer, or any other company.

(3) I understand that by accepting the Covered Options, (i) if I violate the
terms of paragraphs 1 or 2 of this Agreement, or (ii) if during a period of two
years following the termination of my employment for any reason I engage in
activities which are the same as or similar to activities in which I engaged at
any time during the two years preceding termination of my employment, for any
person, company or entity in connection with products, services or technological
developments (existing or planned) that are the same as, similar to, or
competitive with, any products, services or technological developments (existing
or planned) on which I worked at any time during the two years preceding the
termination of my employment, then:



  (a)   all of my vested and unvested Covered Options will terminate and no
longer be exercisable; and     (b)   for all Covered Options exercised within
two years prior to the termination of my employment or anytime after termination
of my employment, I will immediately pay to the Company the difference between
the option price and the market price of the Company’s common stock on the date
of exercise (the “spread”).

-1-



--------------------------------------------------------------------------------



 



Paragraph 3(ii) applies in the countries in or for which I have performed work
at any time during the two years preceding termination of my employment.

(4) The requirements of this agreement can be waived or modified only upon the
prior written consent of Motorola, Inc. I acknowledge that the promises in this
Agreement, not any employment of or services performed by me in the course and
scope of that employment, are the sole consideration for the Covered Options.

(5) I agree that upon termination of employment with the Company and for a
period of two years thereafter, I will immediately inform the Company of (i) the
identity of my new employer (or the nature of any start-up business, consulting
arrangements or self-employment), (ii) my new title, and (iii) my job duties and
responsibilities. I hereby authorize the Company to provide a copy of this
Agreement to my new employer. I further agree to provide information to the
Company as may from time to time be requested in order to determine my
compliance with the terms of this Agreement.

(6) I acknowledge that the harm caused to the Company by the breach or
anticipated breach of paragraphs 1 and/or 2 of this Agreement may be irreparable
and I agree the Company may have injunctive relief against me in addition to and
cumulative with any other rights and remedies the Company may have pursuant to
this Agreement, any other agreements between me and the Company for the
protection of the Company’s Confidential Information, or law, including the
recovery of liquidated damages. I agree that any interim or final equitable
relief entered by a court of competent jurisdiction will, at the request of the
Company, be entered on consent and enforced by any court having jurisdiction
over me. This relief would occur without prejudice to any rights either party
may have to appeal from the proceedings that resulted in any grant of such
relief.

(7) If any provisions contained in this Agreement shall be determined by a court
of competent jurisdiction to be overly broad as to scope of activity, duration
or territory, I consent to any request by the Company to such court to interpret
such provision by limiting or reducing it to be enforceable to the extent
compatible with then applicable law. If any one or more of the terms,
provisions, covenants or restrictions of this Agreement are determined by a
court of competent jurisdiction to be invalid, void or unenforceable, then the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. However, and without regard to the foregoing, if paragraphs 1, 2
and 3 herein, or either of them, is not enforceable or otherwise invalid, the
consideration I am providing Motorola for the Covered Options would fail. I
agree that all of my Covered Options will terminate and that, I will pay
Motorola the spread on any Covered Options exercised within two years prior to
the termination of my employment or anytime after termination of my employment.

(8) I accept the terms of this Agreement and the above option(s) to purchase
shares of the Common Stock of the Company, subject to the terms of this
Agreement, the 1998 Plan, the 2000 Plan, the C/A Plan, the 2002 Plan and/or the
2003 Plan, as the case may be, and any Award Document issued pursuant to one of
those Plans. I am familiar with the 1998 Plan, the 2000 Plan, the C/A Plan, the
2002 Plan and the 2003 Plan and agree to be bound by each to the extent
applicable, the actions of the Compensation Committee and the actions of the
Company’s Board of Directors.

(9) I agree that this Agreement and the 1998 Plan, the 2000 Plan, the C/A Plan,
the 2002 Plan and/or the 2003 Plan, as the case may be, and any Award Document
issued pursuant to one of those Plans, together constitute an agreement between
the Company and me. I further agree that this Agreement is governed by the laws
of Illinois, without giving effect to principles of Conflicts of Laws, and any
legal action related to this Agreement shall be brought in any federal or state
court located in Illinois, USA.

I accept the jurisdiction of these courts and consent to service of process from
said courts solely for legal actions related to this Agreement and stock
option(s) offer.

         
 
       
Date
  Signature   Printed Name
 
       

       

-2-



--------------------------------------------------------------------------------



 



IN ORDER FOR THE ABOVE-REFERENCED OPTION(S) TO BE AWARDED, THIS AGREEMENT,
SIGNED AND DATED, MUST BE RETURNED TO THE SECRETARY OF THE COMPENSATION
COMMITTEE IN THE ENCLOSED ENVELOPE NO LATER THAN JUNE 27, 2004.

-3-